Citation Nr: 9900315	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  55-33 327	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUE

Entitlement to service connection for residuals of 
varicocele, left, post-operative.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. M. Flatley, Counsel


INTRODUCTION

The veteran had recognized active service from July 1942 to 
May 1945.  

The Board of Veterans' Appeals (Board) denied the veterans 
claim of entitlement to service connection for post-operative 
residuals of a varicocele in an October 1955 decision.  The 
veteran attempted to reopen his claim on various occasions, 
including in 1995, when he pursued an appeal as to whether 
new and material evidence had been submitted to reopen his 
claim of entitlement to service connection for recurrent 
varicocele.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (1998).  
The issue was developed and certified as such for Board 
review.  Upon review of the case, however, the Board, on its 
own motion, requested reconsideration of its 1955 decision.  
38 C.F.R. § 20.1000 (1998).  Pursuant to 38 U.S.C.A. § 7103 
(West 1991), and by direction of the Acting Chairman of the 
Board, reconsideration of the Boards October 1955 decision 
was ordered in August 1998.  The reconsideration decision, 
once promulgated, replaces the October 1955 Board decision 
with respect to this matter.  38 U.S.C.A. § 7103.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran alleges that a varicocele developed in service, 
for which he subsequently underwent surgery.  He asserts that 
service connection, therefore, is warranted for the disorder.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence of record 
supports a grant of service connection for residuals of 
varicocele, left, post-operative.


FINDINGS OF FACT

1.  The veteran sought treatment for a varicocele during 
service in October 1944 and was found to be unfit for further 
service in May 1945 because of the varicocele.

2.  The veteran was admitted to a military hospital in 
December 1945 for treatment of the varicocele.

3.  The residuals of surgical removal of varicocele, left, 
found on VA examination in January 1955 cannot be dissociated 
from the varicocele first noted during the veterans military 
service.


CONCLUSION OF LAW

A varicocele, left, was incurred during the veterans period 
of recognized active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Introduction.  At the outset, the Board finds that the 
veterans claim is well-grounded, or plausible.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
VA therefore has a duty to assist the veteran in the 
development of his claim.  In this regard, the Board is 
satisfied that all relevant facts have been properly 
developed and that the case is properly in appellate status.  


II.  Factual Background.  The service medical records include 
a certification from a physician, Numeriano Jalbuena, 
apparently dated in May 1945, which reflects that the veteran 
had been under his treatment since October 1944 suffering 
from a varicocele.  The physician further noted that owing to 
insufficient medical supplies, nothing had been done to his 
ailment which needed operation.  The veteran was released 
from military service in May 1945 as physically unfit.

In a statement dated in November 1945, the veteran stated 
that during processing, he had been reverted after he 
was found physically unfit and that he had awaited follow-up 
treatment.  He requested a physical examination and 
hospitalization, if necessary.

A document dated in December 1945 shows that the veteran was 
assigned to a Philippine Army Station Hospital in December 
1945.

Service medical records reveal that in December 1945, the 
veteran received treatment for hydrocele, left.  Although the 
date is illegible, a second entry also reflects treatment for 
the disorder.

The veterans Affidavit for Philippine Army Personnel, dated 
in January 1946, reflects that the veteran listed hydrocele 
as a wound or illness.

A clinical record brief shows that the veteran was 
hospitalized in June 1948 and underwent excision of a 
varicocele on the left.

In an application for compensation dated in June 1954, the 
veteran reported that a varicocele was found in October 1944 
by the doctor who processed me, and that he underwent 
surgery in December 1945 and again in June 1948 for the 
varicocele.

On VA examination in January 1955, the veteran complained of 
tightness and pain in the left scrotum.  Examination of the 
genito-urinary system revealed a 3-inch post-operative scar 
on the left scrotum, noted to be a residual of removal of 
varicocele on the left.  The left cord was prominent and 
coiled, dilated veins were palpable.  The pertinent diagnosis 
was residuals of removal of varicocele, left, consisting of a 
healed scar.

In an affidavit dated in April 1955, a serviceman who served 
with the veteran stated that in October 1943, the veteran 
complained of physical incapacity described as enlargement of 
his left scrotal sac; that owing to inadequate medical 
supplies, nothing had been done to his case; that upon 
being processed in April 1945, the medical officer 
identified physical incapacity as varicocele; and that a 
few days after being processed, the veteran was 
discharged from military service as he was found to be 
physically unfit.  

In an April 1955 affidavit, Numerinano Jalbuena, the 
physician who had provided the May 1945 certification noted 
above, stated that he knew the veteran, that he was a medical 
officer associated with a guerrilla organization, and that 
upon examination of the veteran for service in October 1942, 
he found the veteran to be physically fit for service.  

A medical certificate dated in August 1955 and signed by a 
city health officer stated that the veteran was examined that 
day and that tenderness and a sensation of heaviness in the 
scrotum were found.  The diagnosis was post-operative 
complication at the left testicle with gradual enlargement of 
the testicle.  

An affidavit dated in May 1956 from a former member of the 
63rd Medical Company during the Japanese occupation stated 
that in October 1944, examination of the veteran revealed 
varicocele.  The veteran reportedly also complained of leg 
pain.  The affidavit is typewritten and contains erasures 
with hand-written words superimposed in ink over several 
words.  The company clerk of the same Company provided an 
affidavit dated in May 1956 which effectively substantiates 
the events as set forth in various previous affidavits.  

A medical certificate was received in May 1956 which is dated 
in January 1946 and reflects that the veteran was 
disqualified in May 1945 as he was physically unfit.  

The veteran provided additional evidence in October 1980, 
which includes a report of physical examination dated in May 
1945 and shows the presence of a varicose cell, left.  
The examinee is not identified in the report.  Pursuant to a 
subsequent request from the RO, dated in October 1996, the US 
Army Reserve Personnel Center (ARPERCEN) attempted to verify 
the authenticity of the May 1945 examination report.  
ARPERCEN, however, was unable to verify the report.  

A medical certificate signed by a private physician and dated 
in September 1995 shows that the veteran was examined and 
that the following findings were made: healed scar on the 
left scrotum for which he was operated twice, in January 1945 
and June 1948; residuals of 1948 surgical removal of 
varicocele, and enlargement on top of his left testicle which 
indicates recurrence of varicocele, causing discomfort.  The 
certificate contains erasures and apparent superimposed marks 
as to the veterans age and the exact date of his second 
hospitalization.  

A report of a field investigation dated in July 1997 reflects 
that the veteran presented the investigator with copies of 
service records and that the veteran denied the allegation 
that the documents contained a superimposition.  In pertinent 
part, the investigator commented that in the May 1945 report 
of examination noted above, the notation of varicose cell 
left appeared darker and fresh.  

III.  Law and Regulations.  Pertinent law and regulations 
provide that entitlement to service connection may be allowed 
for a disability which, based on a review of the entire 
evidence of record, is determined to have been incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §  1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a continuity of symptoms after 
service is required for service connection. 38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).

When, after consideration of all of the evidence and material 
of record in an appropriate case before the VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b).  


IV.  Analysis.  The veteran alleges that he developed a 
varicocele in service which required treatment and that he 
continues to experience residuals of that disorder.  As 
illustrated above, the evidence of record contains a 
certification from a military physician, apparently completed 
in connection with the veterans release from service in May 
1945, that the veteran was treated during service for a 
varicocele and that further treatment was indicated.  Such 
evidence is competent to demonstrate the presence of the 
disorder in service, as it was clinically identified by a 
physician.  The evidence further establishes that the veteran 
was declared physically unfit in May 1945, that he requested 
treatment from the military in November 1945, and that he was 
attached to a Station Hospital in December 1945.  His 
affidavit for Philippine Army Personnel dated in January 1946 
notes the presence of a hydrocele.  The nature and sequence 
of the aforementioned non-clinical data provides additional 
support for the veterans claim.

Thereafter, the record shows that in the mid-1950s, the 
veteran reported a history of treatment for the varicocele, 
and findings on examination were consistent with that 
history.  Other documents such as affidavits from medical 
personnel and a fellow serviceman, also support the presence 
of the disorder in service.  Overall, the evidence submitted 
by the veteran in support of his claim is consistent with the 
information documented contemporaneously with his period of 
recognized service.  

The Board acknowledges that an analysis of the May 1945 
separation examination report submitted by the veteran many 
years after service led to the conclusion that the document 
had been altered.  Notwithstanding the questionable 
authenticity of the separation examination, however, the 
record otherwise contains ample evidence that a varicocele 
was present in service and continued thereafter.

Significantly, competent medical evidence has also been 
submitted which demonstrates recurrence of the disorder as 
late as 1995.  In view of the history of the disorder as 
documented in the record and upon review of the record as a 
whole, the Board concludes that the varicocele noted to be 
present in 1995 cannot be dissociated from the varicocele 
that was present in service.  See Savage, 10 Vet. App. 489.  

In summary, the evidence of record, particularly the medical 
certification indicating treatment of the varicocele in 
service, the veterans request for treatment of the disorder 
shortly thereafter, and the medical certification indicating 
that the disorder is present currently, is probative of the 
incurrence of the varicocele in service and supports the 
conclusion that the varicocele had its onset during the 
veterans recognized period of active service.  In view of 
the foregoing evidence and the applicable law, therefore, the 
evidence supports a grant of service connection for the 
varicocele.


ORDER

Service connection for residuals of varicocele, left, post-
operative, is granted.  


			
           Richard B. Frank                                              
Barry F. Bohan
Member, Board of Veterans' Appeals 	Member, Board of Veterans' 
Appeals



		
	Gary L. Gick
	Member, Board of Veterans' Appeals




			
            Deborah W. Singleton                                           
Mark D. Hindin
Member, Board of Veterans' Appeals 	Member, Board of Veterans' 
Appeals



		
	Ronald R. Bosch
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
